O’Donnell, J.,
concurring.
{¶ 20} I concur with the judgment reached by the majority.
{¶ 21} In my view, this case is not about the placement of a comma. Rather, it is an interpretation of Crim.R. 32(C), which was promulgated to notify a defendant that a final judgment has been entered in a criminal proceeding and that the time for filing an appeal has begun to run. In this instance, Baker entered a plea of not guilty at arraignment; the case proceeded to trial, and upon conclusion, the trial court failed to reflect Baker’s not guilty plea in the final *202judgment entry of conviction. It makes little sense to require hypertechnical compliance with Crim.R. 32(C) in this circumstance. The occurrence of a trial leads to the ineluctable conclusion that a defendant has entered a plea of not guilty, because we do not conduct trials for those who have entered pleas of guilty. A better reading of Crim.R. 32(C) is to have the trial court delineate the plea when a defendant enters a guilty plea; doing so for a defendant who elects to go to trial has virtually no meaning.
{¶ 22} For this reason, I concur with the majority to reverse the court of appeals and remand this cause for further proceedings.